PD-0893&0894-14
                                                                                       COURT OF CRIMINAL APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                     Transmitted 2/17/2015 3:33:00 PM
                                                                                       Accepted 2/17/2015 3:38:42 PM
                                                                                                         ABEL ACOSTA
                                                                                                                 CLERK

                                      SHAREN WILSON
                                      Criminal District Attorney
                                           Tarrant County

                                                                                         February 18, 2015
                                        February 17, 2015

Hon. Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, TX 78711

RE:   Ramon Marroquin
      CCA No. PD-0893-14
      Trial Court Case No. 1305476
      &
      Joey Darrell Faust
      CCA No. PD-0894-14
      Trial Court Case No. 1305478

Dear Mr. Acosta:

       Pursuant to your office’s notice dated February 13, 2015, I understand that
submission of the referenced cause has been set for Wednesday, March 18, 2015,
at 9:00 A.M. Please accept this letter as formal notice that the State intends to
present oral argument in this cause. Thank you for your assistance in this matter.

                                                   Sincerely,

                                                   /s/ Charles M. Mallin
                                                   CHARLES M. MALLIN, Assistant
                                                   Criminal District Attorney
                                                   State Bar No. 12867400
                                                   (817) 884-1687
                                                   FAX (817) 884-1672
                                                   CCAappellatealerts@tarrantcounty.com



                   401 West Belknap     •   Fort Worth, Texas 76196   •   817.884.1400
cc: James S. Sharpe
    6100 Western Pl Ste. 1000
    Fort Worth, Texas 76107-4686
    UTlawman@aol.com